rruEv
       IN CLERKS OPFICE \
                                                                      This opinion was
                                                                    _ filed ^record
CUPRESS COURT.SIXTE OF WASHNSrOM
                                                                 at^AAvon            ^/9
I DATE DEC I ? 701^
-t-arA Iaaaa^. di                                                   Susan L. Carlson
        GHIEFJUSnCE
                                                                   Supreme Court Clerk




                 IN THE SUPREME COURT OF THE STATE OF WASHINGTON

  STATE OF WASHINGTON,

                     Respondent,                                   No. 97071-8


          V.                                                         En Banc


  STEVENS COUNTY DISTRICT COURT
  JUDGE,
                                                        Filed       DEC 1 2 2019
                     Petitioner.



          OWENS,J. — This case asks us to determine whether a superior court may

  conduct preliminary appearance hearings for misdemeanors and gross misdemeanors

  originally filed in district court. Because our court rules authorize the superior court

  to conduct these hearings regardless of which court files these misdemeanors and

  because there are no statutory or constitutional restrictions on this authority, we hold a

  superior court may conduct preliminary appearance hearings for misdemeanors and

  gross misdemeanors that are originally filed in district court. Accordingly, we affirm

  the Court of Appeals'judgment and remand the case to the Stevens County Superior
State of Washington v. Stevens County District Court Judge
No. 97071-8



Court to issue a writ of mandamus against the Stevens County District Court to accept

and file cases from the superior court.

                        FACTS AND PROCEDURAL fflSTORY

       On January 29, 2018, the Stevens County Superior Court(Superior Court)
ordered all preliminary appearance hearings for misdemeanors and gross
misdemeanors(Misdemeanors)to be heard by the Superior Court, including cases

filed in the Stevens County District Court(District Court). The Superior Court

asserted this order was necessary to prevent scheduling conflicts between the courts,

court clerks, prosecutors, defense counsel, and the county jail.

       On February 2, 2018, District Court Judge Gina Tveit ordered the District

Court staff not to file any orders in a District Court case unless those orders had been

signed by a District Court judge—effectively barring any cases signed by a Superior

Courtjudge under the January 29 order.

       On February 8, 2018, the State filed a writ of mandamus with the Superior

Court directing the District Court to permit filing of orders signed by Superior Court

judges. The Superior Court subsequently ordered the writ against the District Court.

       On March 7, 2018, a visiting judge in the Superior Court held the District Court

was not required to recognize the Superior Court's orders in cases originally filed in

the District Court, reasoning that neither party cited to any case law or statute granting

the Superior Court the authority to sign orders for these cases absent the District
State of Washington v. Stevens County District Court Judge
No. 97071-8



Court's authorization. The visiting judge also raised and dismissed the priority of
action rule, which states that "the court which first gains jurisdiction of a cause retains
the exclusive authority to deal with the action until the controversy is resolved."
Sherwin v. Arveson, 96 Wash. 2d 77, 80,633 P.2d 1335 (1981).

       The State appealed the visiting judge's decision. The Court of Appeals,
Division Three, reversed and held the District Court's refusal of Superior Court cases

was legally erroneous. State v. Stevens County Dist. Court Judge,1 Wn. App. 2d 927,
936,436 P.3d 430(2019). However, in its reasoning, the Court of Appeals stated a

preliminary appearance hearing is "distinct from the criminal trial process" and,thus,
the priority of action rule does not apply because a preliminary appearance hearing is
not a '"critical stage'" of proceedings. Id. at 930, 935. The District Court appealed

the Court of Appeals' decision, and we subsequently granted review. State v. Stevens

County Dist. Court Judge, 193 Wash. 2d 1018 (2019).

                                           ISSUES


        1. Does the priority of action rule apply when a superior court conducts the

preliminary appearance hearing for a case that was originally filed in a distriet court?

       2. May a superior court conduct preliminary appearance hearings and enter

related orders in all county misdemeanors and gross misdemeanors, even when a

charge has been filed in the county's district court and the district court assumed

exclusive jurisdiction over the trial process?
State of Washington v. Stevens County District Court Judge
No. 97071-8



                                STANDARD OF REVIEW

       "Writs of mandamus are subject to two separate standards of review." Cost
Mgmt. Servs., Inc. v. Lakewood, 178 Wn.2d 635,648,310 P.3d 804(2013). Ifthe
issue raised is "whether a statute prescribes a duty that will support issuance of a
writ," then our review is de novo. Id. at 649. Here, the issue is whether the Superior
Court may require the District Court to file Misdemeanors after the Superior Court
conducts preliminary appearance hearings for these Misdemeanors. Therefore, the
issue is whether the District Court has the duty to accept these cases, so we review the

Superior Court's writ de novo.

                                         ANALYSIS


    1. The Priority ofAction Rule Applies When the Same Case Is Filed in Separate
        Courts—Not When the Proceedingsfor One Case Are Divided between Courts

        The priority of action rule states that "the court which first gains jurisdiction of
a cause retains the exclusive authority to deal with the action until the controversy is

resolved." Sherwin, 96 Wash. 2d at 80. The rule applies "only if the two cases involved

are identical as to (1)subject matter;(2) parties; and (3)relief." City ofYakima v. Int'l

Ass'n ofFire Fighters, 117 Wn.2d 655,675, 818 P.2d 1076(1991)(citing Sherwin, 96
Wash. 2d at 80). The rule is intended "to prevent unseemly, expensive, and dangerous

 conflicts ofjurisdiction and of process." Sherwin, 96 Wash. 2d at 80 (citing In re

Freitas, 53 Wash. 2d 722, 336 P.2d 865 (1959)).
State of Washington v. Stevens County District Court Judge
No. 97071-8



       We apply the priority of action rule when there are multiple filings of the same
case. See State v. Cummings, 87 Wn.2d 612,612, 555 P.2d 835 (1976)(charges were

filed in a district court followed by an information filed in a superior court); see also

State ex rel. Harger v. Chapman, 131 Wash. 581, 582, 230 P. 833(1924)(a charge

was filed in district court, and an information for the same case was subsequently filed

in the superior court). We have never addressed whether the rule applies when the
preliminary appearance hearing for one case is held in superior court, but the case

itself was filed in district court.

       For the priority of action rule to apply, the cases must be identical "such that a

decision ofthe controversy by one tribunal would, as res judicata, bar further

proceedings in the other tribunal." Fire Fighters, 117 Wash. 2d at 675. "The threshold

requirement of res judicata is a final judgment on the merits in the prior suit." Hisle v.

ToddPac. Shipyards Corp., 151 Wash. 2d 853, 865, 93 P.3d 108 (2004). Here, res

judicata does not apply because there is no final judgment on the merits at a

preliminary appearance hearing. Therefore, since no decision made at a preliminary

appearance hearing bars further proceedings for that case under res judicata, the

priority of action rule does not apply.

       In contrast, the Court of Appeals reasoned the rule does not apply because a

preliminary appearance hearing has "no shared identity" with the rest of a criminal

trial and is not considered a '"critical stage'" of proceedings. Dist. Court Judge,1
State of Washington v. Stevens County District Court Judge
No. 97071-8



Wn. App. 2d at 935. But this reasoning improperly conflates two legal doctrines
because discussions of"critical stages'" of proceedings are traditionally exclusive to

whether a defendant has the right to assistance of counsel. See State v.

Everybodytalksabout, 161 Wash. 2d 702, 708, 166 P.3d 693(2007)(quoting State v.
Tinkham,74 Wn. App. 102, 109, 871 P.2d 1127(1994)). Therefore, while we

conclude the priority of action rule does not apply in this case, we reject the Court of
Appeals' reasoning.

    2. Court Rules andRCW 3.66.060 Authorize the Superior Court To Conduct
       Preliminary Appearance Hearingsfor Misdemeanors Filed in District Court

        A. CrR 3.2.1(d)(1) and CrRLJ3.2.1(d)(1) Authorize the Superior Court To
           Conduct Preliminary Appearancesfor District Court Misdemeanors

       In Washington,"[t]he superior court shall have original jurisdiction in . . . all

cases of misdemeanor not otherwise provided for by law." CONST, art. IV, § 6.

However, the legislature may prescribe by law the jurisdiction of any inferior courts,

including district courts. CONST, art. IV,§ 12; RCW 3.02.010; RCW 3.30.015.'

Thus, by enacted legislation, the District Court shares concurrent jurisdiction with the

Superior Court over all Misdemeanors in Stevens County. RCW 3.66.060(1)

(Concurrent Jurisdiction Statute).




'In the Revised Code of Washington, district courts and district court judges are referred to as
"justice courts or justice ofthe peace courts" and "justices of the peace" respectively. RCW
3.30.015.
State of Washington v. Stevens County District Court Judge
No. 97071-8



       Under the courts' concurrentjurisdiction, both must abide by state court rules.

See Banowsky v. Baekstrom, 193 Wash. 2d 724, 740,445 P.3d 543(2019)(stating the
power behind article IV ofthe state constitution is to '"govern court procedures,'" and
"[t]his court exercises that power in part by promulgating rules"(quoting City of
Fircrest v. Jensen, 158 Wash. 2d 384, 394, 143 P.3d 776(2006)(plurality opinion))).

"Our rules have the force of law," and therefore the District Court and the Superior

Court may conduct any actions and proceedings that comply with court rules. Id. at
741.


       Relevant here, CrR 3.2.1(d)(1) states, "Unless a defendant has appeared or will

appear before a court of limited jurisdiction for a preliminary appearance .. ., any

defendant. . . shall be brought before the superior court," Further, CrRLJ 3.2.1(d)(1)

states,''Unless an accused has appeared or will appear before the superior courtfor

a preliminary appearance, any accused detained in jail must be brought before a court

of limited jurisdiction." (Emphasis added.) In other words, district courts shall

conduct preliminary appearance hearings—but not if the superior court in their

respective counties will be conducting these hearings. These court rules do not

require that the preliminary appearance hearing occur in the court where the case was

originally filed.

       Furthermore, our court rules "shall be construed to secure simplicity in

procedure, fairness in administration, effective justice, and the elimination of
State of Washington v. Stevens County District Court Judge
No. 97071-8



unjustifiable expense and delay." CrR 1.2; CrRLJ 1.2. Here, the Superior Court

asserted there were conflicts between court bodies in processing Misdemeanors.

Thus, the Superior Court's reason to take over all preliminary appearances for both

courts—^to eliminate "unjustifiable delay"—was proper under court rules.

       Regardless if a preliminary appearance hearing for a District Court case occurs

in the Superior Court or the District Court, there is no court rule violation. Therefore,

the Superior Court may properly conduct preliminary appearance hearings for

Misdemeanors originally filed with the District Court.

       B. RCW 3.66.060 Does Not Limit the Superior Court's Authority To Conduct
          Preliminary Appearancesfor District Court Misdemeanors

       We review issues of statutory construction de novo. State v. Evans, 177 Wash. 2d
186, 191, 298 P.3d 724(2013)(citing State v. Bradshaw, 152 Wash. 2d 528, 531, 98
P.3d 1190 (2004)). "The purpose of statutory interpretation is 'to determine and give

effect to the intent ofthe legislature.'" Id. at 192(quoting State v. Sweany, 174
Wash. 2d 909, 914, 281 P.3d 305 (2012)). When possible, we find the legislature's

intent "solely from the plain language" of the statute,"considering the text ofthe

provision . . .,the context ofthe statute in which the provision is found, related

provisions, and the statutory scheme as a whole." Id. (citing State v. Ervin, 169
Wash. 2d 815, 820, 239 P.3d 354 (2010)).

       Based on its plain language, RCW 3.66.060 does not exclude the Superior

Court from conducting preliminary appearances for District Court cases. "The district
State of Washington v. Stevens County District Court Judge
No. 97071-8



court shall have jurisdiction ... to sit as a committing magistrate and conduct
preliminary hearings in cases provided by law." RCW 3.66.060(2). The importance
behind this language is what is missing from this provision—               jurisdiction."
While we have '"a long history of restraint in compensating for legislative

omissions,'" we have pulled back from this rule and stated we may add to a statute if
'"it is imperatively required to make it a rational statute.'" In re Postsentence Review

ofLeach, 161 Wash. 2d 180, 186, 163 P.3d 782(2007)(internal quotation marks

omitted)(quoting State v. Taylor, 97 Wash. 2d 724, 728, 729,649 P.2d 633 (1982)).

       Whenever the legislature has provided courts with exclusive jurisdiction, the

legislature has explicitly stated these exclusive jurisdictions. See RCW 13.38.060(1)

("An Indian tribe shall have exc/w^/ve jurisdiction over any child custody proceeding

involving an Indian ehild."(emphasis added)); see also RCW 26.21A.150(1)("A

tribunal. . . issuing a spousal support order .. . has eontinuing, exclusive jurisdiction

to modify the ... order."(emphasis added)); RCW 37.08.200 ("Exc/w.sfre jurisdiction

shall be ... ceded to the United States over . . . Rainier National Park."(emphasis

added)). And article IV, section 6 ofthe Washington Constitution states that superior

courts retain original jurisdiction over all proceedings "in which jurisdiction shall not

have been by law vested exclusively in some other court." (Emphasis added.)

       Here, the District Court's authority to conduct preliminary appearance hearings

is not "exclusive" under the Concurrent Jurisdiction Statute. Furthermore, this
State of Washington v. Stevens County District Court Judge
No. 97071-8



interpretation is required '"to make[RCW 3.66.060] a rational statute'" because
interpreting the statute as granting the District Court "exclusive jurisdiction" over
preliminary appearance hearings would contradict court rules and would "trench upon
the jurisdiction of superior ... courts." Leach, 161 Wash. 2d at 186; CONST, art. IV,

§ 10; see CrR 3.2.1(d)(1); see also CrRLJ 3.2.1(d)(1). Therefore, RCW 3.66.060 does

not restrict the Superior Court's authority in conducting preliminary appearances for

District Court Misdemeanors.

       C. The Superior Court May Issue a Writ ofMandamus against the District
          Court Because the District Court's Refusal ofSuperior Court Cases Is
          Legally Erroneous

       Superior courts may issue writs of mandamus against district courts, even

though they are an extraordinary remedy. CONST, art. IV, § 6; RCW 7.16.160;

Walker v. Munro, 124 Wn.2d 402,424, 879 P.2d 920 (1994). Furthermore,"[t]he writ

must be issued in all cases where there is not a plain, speedy and adequate remedy in

the ordinary course of law." RCW 7.16.170. We uphold writs when a district court

enters an order that is "erroneous in the law, particularly where the error is not

correctable through an appeal." City ofKirkland v. Ellis, 82 Wash. App. 819, 829, 920

P.2d 206(1996)(citing State ex rel. W. Stevedore Co. v. Jones, 145 Wash. 258, 261-

62, 259 P. 718(1927)).

       First, neither party argues whether there are other plain, speedy, and adequate

remedies available in lieu ofthe Superior Court issuing a writ of mandamus against



                                              10
State of Washington v. Stevens County District Court Judge
No. 97071-8



the District Court; thus, whether there are other remedies available is not an issue

before us in this case. Second, the District Court's refusal of Misdemeanors from the

Superior Court is legally erroneous since the Superior Court has the authority to
conduct these cases' preliminary appearances. Therefore, the Superior Court's writ of
mandamus against the District Court was proper, and the District Court must accept

Misdemeanors from the Superior Court.

                                      CONCLUSION


       We hold the Superior Court may preside over preliminary appearance hearings

for misdemeanors and gross misdemeanors originally filed in the District Court.

Court rules authorize the Superior Court to preside over these hearings regardless of

whether the case was originally filed in the Superior Court or the District Court.

Furthermore, RCW 3.66.060 does not restrict the Superior Court's authority to preside

over these hearings. Accordingly, we affirm the Court of Appeals'judgment and

remand the case to the Stevens County Superior Court to issue a writ of mandamus

against the Stevens County District Court to accept cases from the Superior Court.




                                              11
State of Washington v. Stevens County District Court Judge
No. 97071-8




WE CONCUR:




          ^NaAsA~x->                                         A   lAle?.


                                                                          X




                                             12